—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule which prohibits the use of controlled substances after his urine tested positive for the presence of cannabinoids. Petitioner contends that the determination of guilt is not supported by substantial evidence because there were gaps in the chain of custody of his urine samples. We do not agree. The evidence presented at the hearing was sufficient to substantiate the required chain of custody (see, Matter of Berrios v Kuhlmann, 143 AD2d 475, 477). As to petitioner’s claim that his urine samples were left unattended in á nonsecure area for over three hours, this testimony was contradicted by that of a correction officer and, in any event, raised a credibility issue for the Hearing Officer to resolve (see, Matter of Harris v Goord, 238 AD2d 698, 699). Finally, we find that petitioner was afforded a fair and impartial hearing and we reject his claim of Hearing Officer bias (see, Matter of Nieves v Coughlin, 157 AD2d 943).
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.